DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           DANIEL GARCES,
                              Appellant,

                                      v.

                       STACY L. DESROSIERS,
                             Appellee.

                                No. 4D18-8

                              [July 26, 2018]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carol-Lisa Phillips, Judge; L.T. Case
No. 16-008204 CACE.

  Sophia NS Blair of the SNSB Law Firm, PLLC, Oakland Park, for
appellant.

   Carol A. Gart of Carol A. Gart, P.A., Boca Raton; and Steven Graham
of Steven Graham, P.A., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and FORST, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.